Court of Claims; jurisdiction. — Plaintiff sues to recover damages generally emanating from alleged actions of the *1194Illinois Department of Public Works and Buildings. Defendant moved the Court to dismiss the petition on the ground that the claims stated therein were outside the jurisdiction of the court. Upon consideration of defendant’s motion, plaintiff’s opposition thereto, and without oral argument, the court concluded that the claims alleged were not within the jurisdiction of the court and on October 9, 1967, it was ordered that the petition be dismissed.